DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13, and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waksmundzki et al. (2006/0069367) in view of Baer et al. (5,938,650) and Tian et al. (8,318,306).
With respect to claims 1, 11, and 13, Waksmundzki discloses an absorbent core for use in an absorbent garment, as shown in figure 1, the absorbent core 28 having a first section 280 and a second section 282, as shown in figure 3a. The first and second sections 280 and 282 each comprise a layer of porous material (i.e. a nonwoven substrate material) and SAP, as disclosed in paragraph [0092]. The first section 280 comprises a slow acting, high absorption SAP and the second section 282 comprises a fast acting, lower absorption SAP, as disclosed in paragraph [0096]. The first and second sections 280 and 282 are in fluid communication with each other and the first section 280 forms a body-facing side of the core 28, as shown in figure 2. When fluid is voided, fluid flows through the first section to the fast acting SAP in the second section to be absorbed, as disclosed in paragraph [0096], while the slow acting SAP takes fluid away from the fast acting SAP as well as absorbing fluid, as disclosed in paragraph [0096].
Waksmundzki discloses all aspects of the claimed invention with the exception of the first and second sections comprising first and second layers quilted to form first and second pockets that are partially filled with free SAP, and the slow acting SAP having a CRC of greater than approximately 27 g of 0.9% saline per g SAP.
Baer discloses an absorbent core for an absorbent product, as shown in figure 2, comprising first and second layers of porous material 10 and 12 forming a plurality of pockets that are partially filled with free SAP 14, as described in column 2, lines 23-25. Baer teaches that the quilted pockets prevent gel blockage and allow for improved absorption, as disclosed in column 2, lines 26-45. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core of Waksmundski first and second layers of the porous material in a quilted configuration having a plurality of pockets that are partially filled with free SAP, as taught by Baer, to achieve an absorbent core that has fast acquisition and low rewet, and to prevent gel blocking and improve absorption.
Tian discloses SAP for use in absorbent cores of absorbent garments, as described in column 1, lines 37-39. Tian teaches providing SAP with a CRC of greater than 27 g 0.9% saline/g SAP, as disclosed in column 28, Table A, and column 22, lines 14-16 and 22-26. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the slow acting but high absorption SAP of Waksmundzki with a CRC of greater than 27 g/g, as taught by Tian, to achieve the predictable result of SAP that retains a large amount of liquid.
With respect to claims 2-3 and 15-16, modified Waksmundski discloses all aspects of the claimed invention with the exception of the slow acting SAP having a vortex time greater than approximately 40 seconds, and specifically in the range of 60-90 seconds. Tian teaches SAP having a vortex time in the range of 60-90 seconds, as disclosed in column 28, Table A. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the slow acting SAP of Waksmundzki with a vortex time in the range of 60-90 seconds, as taught by Tian, to achieve the predictable result of SAP that takes longer to fully absorb liquids.
With respect to claims 4 and 17, modified Waksmundzki discloses all aspects of the claimed invention with the exception of the slow acting SAP having a gel strength of 14 g/g. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the slow acting SAP of Waksmundski with a gel strength of 14 g/g to achieve the predictable result of SAP that maintains sufficiently high stability in a swollen state.
With respect to claims 5-6 and 18-19, modified Waksmundzki discloses all aspects of the claimed invention with the exception of the slow acting SAP having a saline flow conductivity of 25-35 Flux or Darcies. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the slow acting SAP of Waksmundski with a saline flow conductivity of 25-35 Flux or Darcies to achieve the predictable result of SAP with a slower acquisition time when exposed to liquid.
With respect to claims 7-8 and 20, modified Waksmundzki discloses all aspects of the claimed invention with the exception of the fast acting SAP having a vortex time of approximately 30 second or less. Tian teaches SAP having a vortex time of 25 seconds, as disclosed in column 28, Table A. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fast acting SAP of Waksmundzki with a vortex time of 25 seconds, as taught by Tian, to achieve the predictable result of SAP that rapidly absorbs liquids.
With respect to claims 9-10 and 21-22, modified Waksmundzki discloses all aspects of the claimed invention with the exception of the fast acting SAP having a low permeability of less than 10 Flux or Darcies. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fast acting SAP of Waksmundzki with a low permeability of less than 10 Flux or Darcies to achieve the predictable result of SAP that has a fast acquisition time when exposed to liquids.
With respect to claim 23, Waksmundzki further discloses an intermediate wicking layer 29 disposed between the first and second sections 280 and 282, as shown in figure 3b and described in paragraph [0098].
With respect to claim 24, the wicking layer 29 comprises an airlaid material, as disclosed in paragraph [0098].

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waksmundzki et al. (2006/0069367) in view of Baer et al. (5,938,650) and Tian et al. (8,318,306), and further in view of Fukasawa (2017/0112683).
With respect to claim 26, modified Waksmundzki discloses all aspects of the claimed invention with the exception of a disposable absorbent undergarment as claimed. 
Fukasawa discloses an absorbent undergarment, as shown in figure 1, comprising a chassis 30 comprises a sheet of nonwoven material 31 having an inner surface, as shown in figure 4A, a front section, a back section, a crotch section, a top front edge 32, a back front edge 32, a pair of front side edges 30aes, and a pair of back side edges 30bes, as shown in figure 2. The front section includes a plurality of elastic threads (35a in portion AU, as shown in figure 3) extending parallel to the top back edge and each other completely across the width of the front section. The back section includes a plurality of linear elastic threads (35a in portion BU, as shown in figure 3) extending parallel to the top back edge and each other completely across the width of the back section. The crotch section has a pair of central side edges 10 that comprise a recess forming respective leg openings and spaced apart from each other by a distance that is greater than the width of the absorbent core, as shown in figure 3. The crotch section has a plurality of linear elastic threads (35a in portion AD, as shown in figure 3) extending parallel to the front and back top edges and to each other completely across the width of the crotch section (Portion AD, as shown in figure 3, is considered to be part of the crotch section because it overlaps the absorbent core). The plurality of linear elastic threads in the crotch section are cut into a plurality of separated segments across the entirety of the absorbent core assembly, wherein some of the segments extend through the longitudinal axis and some are adjacent the longitudinal axis, as shown in figure 8.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent core in the disposable absorbent undergarment taught by Fukasawa to achieve the predictable result of an undergarment that provides a secure fit around a wearer and has an absorbent core with improved absorption properties.     
With respect to claim 27, Fukasawa teaches the plurality of elastic threads 35 extend from a point adjacent the top edges and are closely spaced, as shown in figure 2, and exhibit a minimally puckered (i.e. wrinkled) appearance, as disclosed in paragraph [0002].
With respect to claim 28, modified Waksmundzki discloses all aspects of the claimed invention with the exception of the elastic threads being colored so as to be readily visible from the exterior of the undergarment. While Fukasawa discloses in paragraph [0041] that the elastic threads have different colors, Fukasawa is silent as to choosing a color that is readily visible from the exterior. The choice of color is an obvious matter of design choice, and printing the elastic threads with color does not provide any new or nonobvious functional relationship between the color and the elastic threads. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the undergarment of modified Waksmundzki with colored threads to achieve the predictable result of a decorative pattern.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waksmundzki et al. (2006/0069367) in view of Baer et al. (5,938,650) and Tian et al. (8,318,306) and Fukasawa (2017/0112683), and further in view of Yamamoto et al. (5,749,865).
Modified Waksmundzki discloses all aspects of the claimed invention with the exception of three zones of different tension exhibiting a gradient of tension that decreases towards the crotch section. Yamamoto discloses a disposable absorbent garment, as shown in figure 1, comprising a plurality of elastic threads in the front and back sections, wherein the elastic threads exhibit a gradient of tension that decreases towards the crotch section in three zones 28a, 28b, and 28c. Yamamoto teaches this configuration improve contact of the waist portion with the wearer and prevent slipping, as disclosed in column 1, lines 45-60. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the elastic threads of modified Waksmundzki in three zones of different tension exhibiting a gradient of tension that decreases towards the crotch section, as taught by Yamamoto, to improve contact of the waist portion with the wearer and prevent slipping.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 14, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,335,325. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims disclose all aspects of the patented claims with the exception of the volume of SAP in at least some of the pockets of the second layer being in the range of 80-120% of the volume of SAP in some of the pockets of the first layer. Since this range includes 100%, it is within the scope of the claimed range to have equal amounts or volumes of SAP in the first and second layers, and therefore the claims are not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2012/0323195 discloses SAP having CRC and SFC values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781